Citation Nr: 1009179	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for low back disorder.

4.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active dury in the United States Navy 
from April 1971 to April 1975, and from August 1978 to August 
1982.  The appellant subsequently was a member of the United 
States Air Force Reserve from August 1982 to December 2002, 
with verified and unverified periods of active duty for 
training (ADT) and inactive duty training (IADT).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant submitted a request for a Board hearing in the 
VA Form 9 he submitted in May 2007.  In August 2007, he 
specified that he wanted a videoconference hearing.  The 
appellant was subsequently scheduled for a videoconference 
hearing in January 2010; however, he failed to report for 
that hearing.  Because the appellant has neither submitted 
good cause for failure to appear or requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d).

The issues of entitlement to a compensable rating for the 
right ear hearing loss and entitlement to service connection 
for low back and knee disorders are herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.



FINDING OF FACT

The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.


CONCLUSION OF LAW

The appellant does not have hearing loss in the left ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In February 2005, the RO sent the appellant a letter 
informing him of the types of evidence needed to substantiate 
his service connection claim and its duty to assist him in 
substantiating his service connection claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006 rating 
decision, the May 2007 SOC, and the SSOCs issued in June 
2007, December 2007, and July 2008, explained the basis for 
the RO's actions, and provided him with opportunities to 
submit more evidence.  It appears that all obtainable 
evidence identified by the appellant relative to his left ear 
hearing loss service connection claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
left ear service connection claim, and to respond to VA 
notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, an August 2006 letter contained the 
information required by Dingess. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) dated between 
1971 and 1975, as well as those dated from August 1978 and 
August 1982, have been associated with the claims file.  In 
addition, there are Air Force Reserve records.  Private 
outpatient medical treatment records have also been 
associated with the claims file.  The appellant was afforded 
a VA audiometric examination in April 2005.  A medical 
opinion is adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The audiometric examination was conducted by a 
medical professional and the examination demonstrated 
objective evaluations.  The examining audiologist was able to 
assess and record the condition of the appellant's auditory 
acuity.  

The Board finds that the audiometric examination report was 
sufficiently detailed with clinical findings.  In addition, 
it is not shown that the examination was in any way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the appellant's claimed 
hearing loss.  Further, the VA examination reports addressed 
the applicable criteria of 38 C.F.R. § 3.385.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. 
Derwinski, supra.  Therefore, the Board concludes that the 
appellant was afforded an adequate examination.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed to service connect hearing loss, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).




For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
diseases of the nervous system (e.g., sensori-neural hearing 
loss), may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores utilizing recorded Maryland CNC 
word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also 


found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical treatment records 
revealed that the appellant underwent audiometric testing in 
March 1971, just prior to his entry into active service.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
20
10
5
5
0

The appellant also underwent audiometric testing during his 
April 1975 service separation examination.  The pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
15
15
15
15

Additional audiometric testing was accomplished in August 
1978, when he re-entered the Navy.  The pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
5
5
0
0
0

The appellant again underwent audiometric testing during his 
June 1982 service separation examination.  The pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
10
5
0
5
5

The evidence of record includes the report from audiometric 
testing of the appellant conducted by the Air Force in 1988.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
10
5
0
0
10

The evidence of record includes several additional Air Force 
audiometric testing reports.  The last one is dated in 
February 1999.  The pure tone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
0
5
5
10
30

The appellant underwent VA audiometric testing in April 2005.  
The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
0
5
0
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

As noted above, in order for service connection to be 
warranted for a claimed condition, there must be evidence 
that such disability is attributable to a disease or injury 
incurred during service.  See Rabideau and McClain, above.

The clinical evidence of record indicates that the 
appellant's left ear hearing loss does not meet the standard 
found in 38 C.F.R. § 3.385 for a current hearing loss 
disability for VA purposes.  The absence of any evidence of 
any qualifying left ear hearing loss for VA purposes at any 
time constitutes negative evidence tending to disprove the 
claim that the appellant incurred any such condition during 
his active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has left ear 
hearing loss as a result of his service.  To the extent that 
his statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The regulation also 
allows a finding of a hearing disability when speech 
recognition scores using the Maryland CNC test are less than 
94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to 
acoustic trauma in-service, the audiometric testing conducted 
for the VA, in April 2005, revealed that the appellant's 
hearing in his left ear does not demonstrate any pertinent 
level of 40 decibels or greater, or three levels greater than 
25 decibels; in addition no speech recognition score less 
than 94 percent is of record.  Accordingly, there is no 
evidence that the appellant currently has any left hearing 
loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for left hearing loss 
cannot be granted.  

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has left sensorineural hearing loss 
that is related to his military service.  It is true that a 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as noted by the Court in 
Hensley, supra, hearing loss is measurable by objective 
testing.  Furthermore, such testing requires specialized 
equipment and training for a determination as to decibel 
levels at specific frequencies, as well as Maryland CNC 
testing, and is therefore not susceptible to lay opinions on 
the severity of hearing loss.  While the appellant is 
competent to say that he experienced hearing problems in his 
left ear while in service and presently, he does not have the 
expertise to state that he met the requirements of 38 C.F.R. 
§ 3.385; audiometric testing would be required.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board 
cannot give decisive probative weight to the opinions of the 
appellant as to the severity of his claimed left ear hearing 
loss, because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for left ear hearing loss.  As such, the evidence 
is insufficient to support a grant of service connection for 
hearing loss in the left ear.  For the above reasons, the 
Board finds that the preponderance of the evidence is against 
the appellant's left ear hearing loss claim.  Because the 
preponderance of the evidence is against the left ear hearing 
loss service connection claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The appellant contends that his right ear hearing loss 
disability is more severe than reflected by the current 
noncompensable evaluation; he has indicated that his hearing 
loss has gotten worse over the years.  The evidence of record 
includes a third party written statement dated in October 
2006.  A friend of the appellant wrote that the appellant's 
hearing had been getting noticeably worse.  

The fulfillment of the VA's statutory duty to assist veterans 
includes providing additional VA examination when warranted, 
and conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the appellant has not undergone a VA compensation 
and pension examination specific to his service-connected 
right ear hearing loss since April 2005.  The Court has held 
that, when the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (veteran was entitled to a new examination after a 
two-year period between last VA examination and veteran's 
contention that pertinent disability has increased in 
severity).  

The appellant's claim for an increased evaluation for the 
right ear hearing loss disability cannot be fairly decided on 
the basis of the medical evidence currently of record.  Under 
the circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status of the service-connected right ear hearing loss 
disability.  Therefore, the claim is remanded so that 
additional evidence may be associated with the claims file.

The appellant testified before a Decision Review Officer 
(DRO) at the RO on October 5, 2006, that he had injured both 
of his knees during an annual two-week tour of active duty 
for training in the Air Force Reserve that took place in 
1992.  See DRO Hearing transcript at pp. 3-8.  He has 
submitted a copy of orders documenting that ADT from May 9 to 
May 23, 1992.  He said that he had felt a sharp pop in his 
right knee and that he was diagnosed with a torn meniscus 
during follow-up care provided by a private doctor, a Dr. 
Stark.  The appellant further testified that he left knee was 
also causing problems at the same time, but was not 
evaluated.  The appellant reported that he injured his back 
while performed military duties, in particular, while 
performing manual lifting of ejection seats in and out of 
military aircraft.  He also said that he discussed this with 
his private doctor, that he was currently having back 
problems and that he was in receipt of private care.  A copy 
of Dr. Stark's records shows outpatient visits on September 
15, 1995, for an unidentified musculoskeletal problem; and 
January 23, 1998, for a right knee problem of two-to-three 
weeks' duration.  It was noted that he had experienced 
similar symptoms in the left knee "years ago."  MRI testing 
revealed a small tear of the posterior horn of the lateral 
meniscus.  Dr. Stark stated that this tear may have been 
there before or it might be a new tear. 

Review of the appellant's Reserve medical records reveals 
that he had been involved in a motorcycle accident in April 
1980, apparently while engaged in civilian pursuits.  He 
incurred facial lacerations, a right knee contusion, and a 
left flank burn as a result of this accident.  He has 
submitted a copy of orders documenting that he was on ADT for 
annual training between May 9, 1992, and May 23, 1992.  On 
May 21, 1992, he sought treatment for right knee pain of a 
duration of one week.  Radiographic examination did not 
reveal any abnormality.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his orthopedic symptoms, including the symptoms 
relating to his low back and bilateral knee problems.

The appellant has not been afforded a VA medical examination 
of his low back or knees.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  The appellant has presented testimony and written 
statements to that effect.  In addition, there is in-service 
medical evidence showing treatment for a bruised knee and a 
flank injury, and there is a private medical statement 
intimating that the appellant's current right knee meniscal 
tear could be related to an in-service injury and that he had 
incurred a similar problem in the left knee in a similar 
fashion.  In light of the existence of competent evidence of 
continuity of symptoms capable of lay observation, and a 
medical opinion relating to an in-service nexus for the 
current knee complaints, the Board finds that the duty to 
assist in this case requires that a VA medical opinion should 
be obtained on remand.

As previously noted, the appellant testified that he was 
still in receipt of medical treatment from his private 
orthopedist.  However, the complete records from that 
physician have not been associated with the claims file.  VA 
is, therefore, on notice of records that may be probative of 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore in order to fulfill the duty to assist, all of the 
appellant's retired military, private and VA treatment 
records relating to his low back and bilateral knee disorders 
should be obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The Court has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any hearing 
loss, low back, right knee and/or left knee 
problems since service.  The AMC/RO should 
obtain those records that have not been 
previously secured.  This should include 
audiometric testing reports, clinic notes, 
nurses' notes, progress notes, operating room 
reports, physical therapy notes, imaging 
reports and all other information.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all 
other post-service medical care providers, 
private or government, including retired 
military or TRI-CARE, who have treated him 
for his claimed hearing loss, low back, 
and/or right and left knee pathology.  In 
particular, the AMC/RO should attempt to 
obtain the private medical records from Dr. 
David Stark.  After securing the necessary 
release(s), the AMC/RO should obtain all 
records, to include audiometric testing 
reports, clinic notes, nurses' notes, 
progress notes, operating room reports, 
physical therapy notes, imaging reports and 
all other information.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

4.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the appellant for a VA audiometric 
evaluation to determine the current severity 
of his service-connected hearing loss. 

a.  The claims file must be made available 
to the examiner for review in connection 
with the examination.

b.  The examiner must include a discussion 
of the effect of the appellant's service-
connected hearing impairment disability on 
his occupational functioning and daily 
activities in the report.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the appellant for an orthopedic 
examination to determine the nature, extent, 
onset date and etiology of his claimed low 
back and right and left knee pathology. 

a.  The claims file must be made available 
to the examiner for review in connection 
with the examination.

b.  Any studies, such as X-rays, deemed 
necessary should be performed.

c.  The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any current low back, right 
knee, and/or left knee disorder found.  
The examiner should offer an opinion as to 
whether the onset of any current 
disorder(s) is attributable to any period 
of the appellant's military service, to 
include his active duty in the Navy or his 
active duty for training (ADT) in the Air 
Force Reserve.

d.  Specifically, the examiner should 
address the following questions and 
provide a full statement of the basis for 
the conclusions reached:

(i)  Is the appellant currently 
diagnosed with any chronic low back or 
right knee or left knee disorder, 
including arthritis?

(ii)  What is the relative likelihood, 
based on what is medically known about 
any such diagnosed disorder, including 
arthritis, that any of the appellant's 
claimed orthopedic pathology had its 
onset during his active duty military 
service from April 1971 to April 1975 
or from August 1978 to August 1982?

(iii)  What is the relative likelihood, 
based on what is medically known about 
any such diagnosed low back, right knee 
and/or left knee disorder, including 
arthritis, that any of the appellant's 
claimed orthopedic pathology had its 
onset within one year after his 
separation from active duty in the Navy 
in April 1975 or August 1982?

(iv)  What is the relative likelihood, 
based on what is medically known about 
any such diagnosed disorder, including 
arthritis, that any of the appellant's 
claimed orthopedic pathology had its 
onset in connection with an injury 
incurred by the appellant during any 
period of ADT in the Air Force Reserve 
as described by the appellant?

(v)  What is the relative likelihood, 
based on what is medically known about 
orthopedic disorders, including 
arthritis, that any low back, right 
knee and/or left knee symptoms and/or 
diagnoses documented in service were 
symptoms of a chronic disorder as 
opposed to some other pathology?

e.  In assessing the relative likelihood 
as to origin and etiology of the 
orthopedic conditions currently present, 
the examiner should apply the standard of 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

f.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

g.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer should clearly 
and specifically so specify in the report, 
and explain why this is so.

6.  Upon receipt of the VA audiometric and 
medical examination reports, the AMC/RO 
should conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner(s) 
for corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, it 
is incumbent upon the rating board to return 
the examination report as inadequate for 
evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
claims on appeal.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application 
of all appropriate legal theories.

8.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


